Case: 14-15752   Date Filed: 07/16/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15752
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cr-00417-WSD-JSA-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

TONY MAURICE GRAVES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (July 16, 2015)

Before MARCUS, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-15752    Date Filed: 07/16/2015   Page: 2 of 2


      Mary Erickson, appointed counsel for Tony Maurice Graves in this direct

criminal appeal, has moved to withdraw from further representation of Graves and

has filed a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Graves’s conviction and sentence are

AFFIRMED.




                                         2